Exhibit 10.1

TAX ASSET PROTECTION PLAN

dated as of

January 10, 2014

between

ALLY FINANCIAL INC.

and

Computershare Trust Company, N.A.,

as Rights Agent



--------------------------------------------------------------------------------

ARTICLE I    DEFINITIONS   

Section 1.1

 

Definitions

     1    ARTICLE II    THE RIGHTS   

Section 2.1

 

Summary of Rights

     6   

Section 2.2

 

Legend

     6   

Section 2.3

 

Exercise of Rights; Separation of Rights

     7   

Section 2.4

 

Adjustments to Exercise Price; Number of Rights

     9   

Section 2.5

 

Date on Which Exercise is Effective

     10   

Section 2.6

 

Execution, Authentication, Delivery and Dating of Rights Certificates

     10   

Section 2.7

 

Registration, Registration of Transfer and Exchange

     11   

Section 2.8

 

Mutilated, Destroyed, Lost and Stolen Rights Certificates

     11   

Section 2.9

 

Persons Deemed Owners

     12   

Section 2.10

 

Delivery and Cancellation of Certificates

     12   

Section 2.11

 

Agreement of Rights Holders

     13    ARTICLE III    ADJUSTMENTS TO THE RIGHTS IN    THE EVENT OF CERTAIN
TRANSACTIONS   

Section 3.1

 

Flip-in

     13    ARTICLE IV    THE RIGHTS AGENT   

Section 4.1

 

General

     17   

Section 4.2

 

Merger or Consolidation or Change of Name of Rights Agent

     18   

Section 4.3

 

Duties of Rights Agent

     18   

Section 4.4

 

Change of Rights Agent

     20    ARTICLE V    MISCELLANEOUS   

Section 5.1

 

Redemption

     21   

Section 5.2

 

Expiration

     22   

Section 5.3

 

Process to Seek Exemption

     22   

Section 5.4

 

Issuance of New Rights Certificates

     24   



--------------------------------------------------------------------------------

Section 5.5

 

Supplements and Amendments

     24   

Section 5.6

 

Fractional Shares

     24   

Section 5.7

 

Holder of Rights Not Deemed a Stockholder

     24   

Section 5.8

 

Notices

     25   

Section 5.9

 

Suspension of Exercisability or Exchangeability

     25   

Section 5.10

 

Successors

     26   

Section 5.11

 

Benefits of this Plan

     26   

Section 5.12

 

Determination and Actions by the Board of Directors, etc.

     26   

Section 5.13

 

Ranking of Securities

     26   

Section 5.14

 

Descriptive Headings; Section References

     26   

Section 5.15

 

GOVERNING LAW; EXCLUSIVE JURISDICTION

     26   

Section 5.16

 

Counterparts

     27   

Section 5.17

 

Severability

     27   

Section 5.18

 

Withholding Rights

     27   

Section 5.19

 

Force Majeure

     28   

EXHIBITS

 

Exhibit A   

Form of Rights Certificate (together with Form of Election to Exercise)

Exhibit B   

Form of Certificate of Designation and Terms of Participating Preferred Stock

 

-ii-



--------------------------------------------------------------------------------

TAX ASSET PROTECTION PLAN

TAX ASSET PROTECTION PLAN (as amended from time to time, this “Plan”), dated as
of January 10, 2014, between Ally Financial Inc., a Delaware corporation
(including any successor hereunder, the “Company”), and Computershare Trust
Company, N.A., a federally chartered trust company, as Rights Agent (the “Rights
Agent,” which term shall include any successor Rights Agent hereunder).

WITNESSETH:

WHEREAS, (a) the Company and certain of its Subsidiaries (as defined below) have
certain net operating losses and certain other tax attributes (collectively,
“NOLs”) for United States federal income tax purposes; (b) the Company desires
to avoid an “ownership change” within the meaning of Section 382 of the Internal
Revenue Code of 1986, as amended (the “Code”), and thereby preserve the
Company’s ability to utilize such NOLS, and (c) in furtherance of such
objective, the Company desires to enter into this Plan;

WHEREAS, the Board of Directors of the Company (the “Board of Directors”) has
(a) authorized and declared a dividend of one right to purchase securities or
assets of the Company at or after the Separation Time pursuant to the terms and
subject to the conditions set forth herein (“Right”) in respect of each share of
Common Stock (as hereinafter defined) held of record as of the Close of Business
(as hereinafter defined) on January 10, 2014 (the “Record Time”) payable in
respect of each such share on the date determined by the Board of Directors, in
its sole discretion (the “Payment Time”) and (b) as provided in Section 2.4,
authorized the issuance of one Right in respect of each share of Common Stock
issued after the Record Time and prior to the Separation Time (as hereinafter
defined) and, to the extent provided in Section 5.4, each share of Common Stock
issued after the Separation Time; and

WHEREAS, the Company desires to appoint the Rights Agent to act on behalf of the
Company, and the Rights Agent is willing so to act, in connection with the
issuance, transfer and exchange of Rights Certificates (as hereinafter defined),
the exercise of Rights and other matters referred to herein;

NOW THEREFORE, in consideration of the premises and the respective agreements
set forth herein, the parties hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. For purposes of this Plan, the following terms have the
meanings indicated:

“Acquiring Person” shall mean any Person who is or becomes the Beneficial Owner
of 4.99% or more of the outstanding shares of Common Stock at any time after the
first public announcement of this Plan; provided, however, that the term
“Acquiring Person” shall not include (i) any Person who is the Beneficial Owner
of 4.99% or more of the outstanding shares of Common Stock at the time of the
first public announcement of the adoption of this Plan and

 

-1-



--------------------------------------------------------------------------------

who continuously thereafter is the Beneficial Owner of 4.99% or more of the
outstanding shares of Common Stock (an “Existing Holder”), until such time
thereafter as such Person becomes the Beneficial Owner (other than by means of a
stock dividend, stock split or reclassification) of additional shares of Common
Stock (ii) any Person who becomes the Beneficial Owner of 4.99% or more of the
outstanding shares of Common Stock after the time of the first public
announcement of this Plan solely as a result of (A) an acquisition by the
Company of shares of Common Stock, (B) an acquisition directly from the Company
in a transaction which duly authorized officers of the Company have determined
shall not result in the creation of an Acquiring Person under the Plan, or
(C) an acquisition of Common Stock (or any security convertible into or
exchangeable for Common Stock) by any underwriter, dealer or initial purchaser
(within the meaning of “underwriter” in Treas. Reg. § 1.382-3(j)(7), as
determined by the Board of Directors) from (x) an “Eligible Holder” (as such
term is defined in the Registration Rights Agreement) for resale in a
transaction contemplated by the Registration Rights Agreement or (y) the United
States Department of the Treasury for resale in a similar transaction
contemplated by any other agreement with the Company which grants the United
States Department of the Treasury registration rights, until, in each case, such
time thereafter as such Person becomes the Beneficial Owner (other than by means
of a stock dividend, stock split or reclassification) of additional shares of
Common Stock while such Person is or as a result of which such Person becomes
the Beneficial Owner of 4.99% or more of the outstanding shares of Common Stock,
(iii) any Person who the Board of Directors determines, in its sole discretion,
has inadvertently become the Beneficial Owner of 4.99% or more of the
outstanding shares of Common Stock, if such Person promptly divests, or promptly
enters into an agreement with the Company that is satisfactory to the Board of
Directors, in the Board of Directors’ sole discretion, to divest, and
subsequently divests in accordance with the terms of such agreement (without
exercising or retaining any power, including voting power, with respect to such
shares), sufficient shares of Common Stock (or securities convertible into,
exchangeable into or exercisable for Common Stock) so that such Person ceases to
be the Beneficial Owner of 4.99% or more of the outstanding shares of Common
Stock or (iv) any Person determined by the Board of Directors to be an “Exempt
Person” in accordance with Section 5.3 for so long as such person complies with
any limitations or conditions required by the Board of Directors in making such
determination. In addition, the Company, any Subsidiary of the Company and any
employee stock ownership or other employee benefit plan of the Company or a
Subsidiary of the Company (or any entity or trustee holding shares of Common
Stock for or pursuant to the terms of any such plan or for the purpose of
funding any such plan or funding other employee benefits for employees of the
Company or of any Subsidiary of the Company) shall not be an Acquiring Person.
For all purposes of this Plan, any calculation of the number of shares of Common
Stock outstanding at any particular time, for purposes of determining the
particular percentage of such outstanding Common Stock of which any Person is
the Beneficial Owner, shall be made pursuant to and in accordance with
Section 382 of the Code and the Treasury Regulations promulgated thereunder.

“Affiliate” shall have the meaning ascribed to such terms in Rule 12b-2 under
the Exchange Act, as such Rule is in effect on the date of this Plan.

“Amended and Restated Certificate of Incorporation” shall mean the amended and
restated certificate of incorporation of the Company, as it may be amended from
time to time, including each certificate of designation and other exhibit
adopted with respect thereto.

 

-2-



--------------------------------------------------------------------------------

A Person shall be deemed the “Beneficial Owner,” and to have “Beneficial
Ownership” of, and to “Beneficially Own,” any securities (i) which such Person
directly owns, (ii) which such Person would be deemed to indirectly or
constructively own for purposes of Section 382 of the Code and the Treasury
Regulations promulgated thereunder or (iii) which any other Person Beneficially
Owns, but only if such Person and such other Person are part of the same group
of Persons that, with respect to such security, are treated as one “entity” as
defined under Treasury Regulation 1.382-3(a)(1).

“Board of Directors” or “Board” shall have the meaning set forth in the Recitals
and includes any duly authorized committee of the Board.

“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which banking institutions in New York, New York are generally authorized or
obligated by law or executive order to close.

“Bylaws” shall mean the bylaws of the Company, as they may be amended from time
to time.

“Close of Business” on any given date shall mean 5:00 p.m. New York City time on
such date or, if such date is not a Business Day, 5:00 p.m. New York City time
on the next succeeding Business Day.

“Common Stock” shall mean the shares of Common Stock, par value $0.01 per share,
of the Company and shares of capital stock of the Company issued in exchange or
substitution for such Common Stock.

“Company” shall have the meaning set forth in the preamble.

“Election to Exercise” shall have the meaning set forth in Section 2.3(d).

“Excess Shares” shall have the meaning set forth in Section 3.1(a).

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

“Exchange Ratio” shall have the meaning set forth in Section 3.1(c).

“Exchange Time” shall mean the time at which the right to exercise the Rights
shall terminate pursuant to Section 3.1(c).

“Exercise Price” shall mean, as of any date, the price at which a holder may
purchase the securities issuable upon exercise of one whole Right. Until
adjustment thereof in accordance with the terms hereof, the Exercise Price shall
equal $16,875.00.

“Expansion Factor” shall have the meaning set forth in Section 2.4(a).

“Expiration Time” shall mean the earliest of (i) the Exchange Time, (ii) the
Redemption Time, (iii) the Close of Business on the date of the third annual
meeting of the stockholders of

 

-3-



--------------------------------------------------------------------------------

the Company following the Company’s 2014 Annual Meeting of the Stockholders and
(iv) the time at which the Board of Directors receives, at the Board’s request,
a report from the Company’s advisors that the NOLs are utilized in all material
respects or no longer available in any material respect under Section 382 of the
Code or any applicable state law or that an ownership change under Section 382
of the Code would not adversely impact in any material respect the time period
in which the Company could use the NOLs, or materially impair the amount of the
NOLs that could be used by the Company in any particular time period, for
applicable tax purposes.

“Flip-in Date” shall mean any Stock Acquisition Date or such later date and time
as the Board of Directors may from time to time fix by resolution adopted prior
to the Flip-in Date that would otherwise have occurred.

“Indemnifiable Claim” shall have the meaning set forth in Section 4.1(a).

“Junior Stock” shall have the meanings set forth in the Certificate of
Designations for each of the Series A Preferred Stock and the Series G Preferred
Stock.

“Market Price” per share of any securities on any date shall mean the average of
the daily closing prices per share of such securities (determined as described
below) on each of the 20 consecutive Trading Days through and including the
Trading Day immediately preceding such date; provided, however, that if any
event described in Section 2.4, or any analogous event, shall have caused the
closing prices used to determine the Market Price on any Trading Days during
such period of 20 Trading Days not to be comparable with the closing price on
such date, each such closing price so used shall be appropriately adjusted by
the Board of Directors in order to make it comparable with the closing price on
such date. The closing price per share of any securities on any date shall be
the last reported sale price, regular way, or, in case no such sale takes place
or is quoted on such date, the average of the closing bid and asked prices,
regular way, for each share of such securities, in either case as reported in
the principal consolidated transaction reporting system with respect to
securities listed on the NYSE or, if the securities are not listed on the NYSE,
as reported on the NASDAQ Stock Market or, if the securities are not listed on
the NASDAQ Stock Market, as reported in the principal consolidated transaction
reporting system with respect to the principal national securities exchange on
which the securities are listed or admitted to trading or, if the securities are
not listed or admitted to trading on any national securities exchange, as
reported by such other quotation system then in use or, if on any such date the
securities are not listed or admitted to trading on any national securities
exchange or quoted by any such quotation system, the average of the closing bid
and asked prices in the over-the-counter market as furnished by a professional
market maker making a market in the securities selected by the Board of
Directors; provided, however, that if on any such date the securities are not
listed or admitted to trading on a national securities exchange or traded in the
over-the-counter market, the closing price per share of such securities on such
date shall mean the fair value per share of such securities on such date as
determined in good faith by the Board of Directors, after consultation with a
nationally recognized investment banking firm, and set forth in a certificate
delivered to the Rights Agent.

“NOLs” shall have the meaning set forth in the Recitals.

 

-4-



--------------------------------------------------------------------------------

“NYSE” shall mean the New York Stock Exchange.

“Payment Time” shall have the meaning set forth in the Recitals.

“Person” shall mean any individual, firm, partnership, limited liability
company, trust, association, limited liability partnership, corporation or other
“entity” within the meaning of Treasury Regulation Section 1.382-3(a)(1)(i) and
shall include any successor (by merger or otherwise) of any such entity.

“Plan” shall have the meaning set forth in the Preamble.

“Preferred Stock” shall mean the series of Participating Preferred Stock, par
value $0.01 per share, of the Company created by a Certificate of Designation
and Terms in substantially the form set forth in Exhibit B hereto appropriately
completed.

“Record Time” shall have the meaning set forth in the Recitals.

“Redemption Price” shall mean an amount equal to $0.001.

“Redemption Time” shall mean the time at which the right to exercise the Rights
shall terminate pursuant to Section 5.1.

“Registration Rights Agreement” means the agreement contained in Exhibit F of
the Bylaws of the Company.

“Right” shall have the meaning set forth in the Recitals.

“Rights Agent” shall have the meaning set forth in the Preamble.

“Rights Certificate” shall have the meaning set forth in Section 2.3(c).

“Rights Register” shall have the meaning set forth in Section 2.7(a).

“Separation Time” shall mean the next Business Day following the earlier of
(i) the tenth Business Day (or such later date as the Board of Directors may
from time to time fix by resolution adopted prior to the Separation Time that
otherwise would have occurred) after the date on which any Person commences a
tender or exchange offer that, if consummated, would result in such Person’s
becoming an Acquiring Person and (ii) the date of the first event causing a
Flip-in Date to occur; provided, that if the foregoing results in the Separation
Time being prior to the Record Time, the Separation Time shall be the Record
Time and provided, further, that if any tender or exchange offer referenced in
clause (i) of this paragraph is cancelled, terminated or otherwise withdrawn
prior to the Separation Time without the purchase of any shares of Common Stock
pursuant thereto, such offer shall be deemed, for purposes of this paragraph,
never to have been made.

“Series A Preferred Stock” shall mean the Fixed Rate / Floating Rate Perpetual
Preferred Stock, Series A of the Company.

 

-5-



--------------------------------------------------------------------------------

“Series G Preferred Stock” shall mean the Fixed Rate Cumulative Perpetual
Preferred Stock, Series G of the Company.

“Stock Acquisition Date” shall mean the first date on which there shall be a
public announcement by the Company (by any means) that a Person has become an
Acquiring Person, which announcement makes express reference to such status as
an Acquiring Person pursuant to this Plan.

“Subsidiary” of any specified Person shall mean any corporation or other entity
of which a majority of the voting power of the equity securities or a majority
of the equity or membership interest is Beneficially Owned, directly or
indirectly, by such Person.

“Trading Day,” when used with respect to any securities, shall mean a day on
which the NYSE is open for the transaction of business or, if such securities
are not listed or admitted to trading on the NYSE, a day on which the principal
national securities exchange on which such securities are listed or admitted to
trading is open for the transaction of business or, if such securities are not
listed or admitted to trading on any national securities exchange, a Business
Day.

“Trading Regulation” shall have the meaning set forth in Section 2.3(c).

“Trust” shall have the meaning set forth in Section 3.1(c).

“Trust Agreement” shall have the meaning set forth in Section 3.1(c).

“Vice President,” when used with respect to the Company, means any vice
president, whether or not designated by a number or a word or words added before
or after the title “vice president.”

ARTICLE II

THE RIGHTS

Section 2.1 Summary of Rights. As soon as practicable after the Record Time, the
Company will send a letter summarizing the terms of the Rights to each holder of
record of Common Stock as of the Record Time, at such holder’s address as shown
by the records of the Company.

Section 2.2 Legend. The registration of the Common Stock on the stock transfer
books of the Company, or, if issued, certificates for Common Stock, shall
evidence one Right for each share of Common Stock represented thereby and the
Company shall send to every Person that acquires Common Stock after the Payment
Time either certificates for such Common Stock or a confirmation of the
registration of such Common Stock on the stock transfer books of the Company,
which confirmation or certificates will have impressed, printed, written or
stamped thereon or otherwise affixed thereto the following legend:

Until the Separation Time (as defined in the Plan referred to below), this also
evidences and entitles the holder hereof to certain Rights as set forth in a Tax
Asset Protection Plan,

 

-6-



--------------------------------------------------------------------------------

dated as of January 10, 2014, (as such may be amended from time to time, the
“Plan”), between Ally Financial Inc. (the “Company”) and Computershare Trust
Company, N.A., as Rights Agent, the terms of which are hereby incorporated
herein by reference and a copy of which is on file at the principal executive
offices of the Company. Under certain circumstances, as set forth in the Plan,
such Rights may be redeemed, may become exercisable for securities or assets of
the Company, may be exchanged for shares of Common Stock or other securities or
assets of the Company, may expire, may become null and void (including if they
are “Beneficially Owned” by an “Acquiring Person” or an “Affiliate” thereof, as
such terms are defined in the Plan, or by any transferee of any of the
foregoing) or may be evidenced by separate certificates and may no longer be
evidenced by this certificate. The Company will send or arrange for the sending
of a copy of the Plan to the holder hereof without charge after the receipt of a
written request therefor.

Certificates representing shares of Common Stock that are issued and outstanding
at the Payment Time (or the registration of the Common Stock on the stock
transfer books of the Company with respect to uncertificated shares) shall,
together with the letter sent pursuant to Section 2.1, evidence one Right for
each share of Common Stock evidenced thereby notwithstanding the absence of the
foregoing legend. The Company shall send or arrange for the sending of a copy of
this Plan to any Person that holds Common Stock, as evidenced by the
registration of the Common Stock in the name of such Person on the stock
transfer books of the Company or certificates representing such shares, without
charge after the receipt of a written request therefor.

Section 2.3 Exercise of Rights; Separation of Rights. (a) Subject to
Section 3.1, Section 5.1 and Section 5.9, and subject to adjustment as herein
set forth, each Right will entitle the holder thereof, at or after the
Separation Time and prior to the Expiration Time, to purchase, for the Exercise
Price, one one-hundredth of a share of Preferred Stock.

(b) Until the Separation Time, (i) no Right may be exercised and (ii) each Right
will be evidenced by the certificate for the associated share of Common Stock
(or, if the Common Stock shall be uncertificated, by the registration of the
associated Common Stock on the stock transfer books of the Company and the
confirmation thereof provided for in Section 2.2), together, in the case of
Common Stock issued and outstanding at the Payment Time, with the letter sent to
the record holder thereof pursuant to Section 2.1, and will be transferable only
together with, and will be transferred by a transfer (whether with or without
such letter or confirmation) of, such associated share.

(c) Subject to the terms and conditions hereof, at or after the Separation Time
and prior to the Expiration Time, the Rights (i) may be exercised pursuant to
Section 2.3(d) below, (ii) will be transferred independent of shares of Common
Stock and (iii) subject to Section 2.6(b), the Rights Agent will send to each
holder of record of Common Stock (provided that the Board of Directors has not
elected to exchange all of the then outstanding Rights pursuant to
Section 3.1(c)) as of the Separation Time (other than any Person whose Rights
have become null and void pursuant to Section 3.1(b)), to each holder at such
holder’s address as shown by the records of the Company (the Company hereby
agreeing to timely furnish copies of such stock transfer book or other records
to the Rights Agent for this purpose, in such form and format as

 

-7-



--------------------------------------------------------------------------------

are reasonably acceptable to the Rights Agent and the Company), (x) a
certificate in substantially the form of Exhibit A hereto appropriately
completed, representing the number of Rights held by such holder at the
Separation Time and having such marks of identification or designation and such
legends, summaries or endorsements printed thereon as the Company may deem
appropriate and as are not inconsistent with the provisions of this Plan, or as
may be required to comply with any law, rule or regulation or with any rule or
regulation of any national securities exchange or quotation system on which the
Rights may from time to time be listed or traded (“Trading Regulation”), or to
conform to usage (a “Rights Certificate”), and (y) a disclosure statement
describing the Rights. Receipt of a Rights Certificate by any Person shall not
preclude a later determination that such Rights are null and void pursuant to
Section 3.1(b).

(d) Subject to the terms and conditions hereof, Rights may be exercised on any
Business Day at or after the Separation Time and prior to the Expiration Time by
submitting to the Rights Agent the Rights Certificate evidencing such Rights
with an Election to Exercise substantially in the form attached to the Rights
Certificate duly executed and properly completed (an “Election to Exercise”),
accompanied by payment in cash, or by certified or official bank check or money
order payable to the order of the Company, of a sum equal to the Exercise Price
multiplied by the number of Rights being exercised and a sum sufficient to cover
any transfer tax or charge that may be payable in respect of any transfer
involved in the transfer or delivery of Rights Certificates or the issuance or
delivery of certificates (or, if uncertificated, the registration on the stock
transfer books of the Company) for shares or depositary receipts (or both) in a
name other than that of the holder of the Rights being exercised.

(e) Upon receipt by the Rights Agent of a Rights Certificate, together with an
Election to Exercise accompanied by payment as set forth in Section 2.3(d), and
subject to the terms and conditions hereof (i)(A) the Company will promptly
provide the Rights Agent with stock certificates evidencing such number of
shares or other securities to be purchased or, in the case of uncertificated
shares or other securities, promptly provide the Rights Agent with a notice
setting forth such number of shares or other securities to be purchased for
which registration will be made on the stock transfer books of the Company, and
(B) if the Company elects pursuant to Section 5.6 not to issue certificates (or
effect registrations on the stock transfer books of the Company) representing
fractional shares, the Company will promptly provide the Rights Agent with
depositary receipts representing the fractional shares to be purchased or, when
necessary to comply with this Plan, the amount of cash to be paid in lieu of
fractional shares in accordance with Section 5.6 and (ii) the Rights Agent will
promptly after receipt of such certificates, depositary receipts, notices and/or
cash, deliver the same to or upon the order of the registered holder of such
Rights Certificate, registered (in the case of certificates, depositary receipts
or notices) in such name or names as may be designated by such holder. In the
event that the Company has a transfer agent for the Common Stock, the Company
will cause such transfer agent to provide the Rights Agents with the
above-referenced documents and information, and the Company hereby irrevocable
authorizes such transfer agent to comply with any such requisitions.

(f) In case the holder of any Rights shall exercise less than all of the Rights
evidenced by such holder’s Rights Certificate, a new Rights Certificate
evidencing the Rights remaining unexercised will be issued by the Rights Agent
to such holder or to such holder’s duly authorized assigns.

 

-8-



--------------------------------------------------------------------------------

(g) The Company covenants and agrees that it will (i) take such action as may be
necessary and appropriate to ensure that all shares delivered (or evidenced by
registration on the stock transfer books of the Company) upon exercise of Rights
shall, at the time of delivery of the certificates (or registration) for such
shares (subject to payment of the Exercise Price), are duly and validly
authorized, executed, issued and delivered (or registered) and fully paid and
nonassessable; (ii) take such action as may be necessary and appropriate to
comply with any applicable requirements of the Securities Act of 1933, as
amended from time to time, or the Exchange Act, and the rules and regulations
thereunder, and any other applicable law, rule or regulation, in connection with
the issuance of any shares upon exercise of Rights; and (iii) pay when due and
payable any and all federal and state transfer taxes and charges that may be
payable in respect of the original issuance or delivery of the Rights
Certificates or of any shares issued upon the exercise of Rights, provided, that
the Company shall not be required to pay any transfer tax or charge that may be
payable in respect of any transfer involved in the transfer or delivery of
Rights Certificates or the issuance or delivery of certificates (or the
registration) for shares in a name other than that of the holder of the Rights
being transferred or exercised.

(h) Notwithstanding anything in this Plan to the contrary, neither the Rights
Agent nor the Company shall be obligated to undertake any action with respect to
the exercise or assignment of a Rights Certificate unless the registered holder
of such Rights Certificate shall have (i) properly completed and duly signed the
certificate following the form of assignment or the form of election to
exercise, as applicable, set forth on the reverse side of the Rights Certificate
surrendered for such exercise or assignment, (ii) provided such additional
evidence of the identity of the Beneficial Owner (or former Beneficial Owner)
thereof and of the Rights evidenced thereby, and the Affiliates of such
Beneficial Owner or former Beneficial Owner, as the Company or the Rights Agent
may reasonably request and (iii) paid a sum sufficient to cover any tax or
charge that may be imposed as required under Section 2.3(d).

Section 2.4 Adjustments to Exercise Price; Number of Rights. (a) In the event
the Company shall at any time after the Record Time and prior to the Separation
Time (i) declare or pay a dividend on Common Stock payable in Common Stock,
(ii) subdivide the outstanding Common Stock or (iii) combine the outstanding
Common Stock into a smaller number of shares of Common Stock, (x) the Exercise
Price in effect after such adjustment will be equal to the Exercise Price in
effect immediately prior to such adjustment divided by the number of shares of
Common Stock including any fractional shares in lieu of which such holder
received cash (the “Expansion Factor”) that a holder of one share of Common
Stock immediately prior to such dividend, subdivision or combination would hold
thereafter as a result thereof and (y) each Right held prior to such adjustment
will become that number of Rights equal to the Expansion Factor, and the
adjusted number of Rights will be deemed to be distributed among the shares of
Common Stock with respect to which the original Rights were associated (if they
remain outstanding) and the shares issued in respect of such dividend,
subdivision or combination, so that each such share of Common Stock will have
exactly one Right associated with it. Each adjustment made pursuant to this
paragraph shall be made as of the payment or effective date for the applicable
dividend, subdivision or combination.

In the event that the Company shall at any time after the Record Time and prior
to the Separation Time issue any shares of Common Stock otherwise than in a
transaction referenced in the preceding paragraph, each such share of Common
Stock so issued shall

 

-9-



--------------------------------------------------------------------------------

automatically have one new Right associated with it, which Right shall be
evidenced by the certificate representing such share (or, if the Common Stock
shall be uncertificated, such Right shall be evidenced by the registration of
such Common Stock on the stock transfer books of the Company and the
confirmation thereof provided for in Section 2.2). Rights shall be issued by the
Company in respect of shares of Common Stock that are issued or sold by the
Company after the Separation Time only to the extent provided in Section 5.4.

(b) In the event that the Company shall at any time after the Record Time and
prior to the Separation Time issue or distribute any securities or assets in
respect of, in lieu of or in exchange for Common Stock (other than pursuant to
any non-extraordinary periodic cash dividend or a dividend paid solely in Common
Stock) whether by dividend, in a reclassification or recapitalization (including
any such transaction involving a merger, consolidation or statutory share
exchange), or otherwise, the Company shall make such adjustments, if any, in the
Exercise Price, number of Rights and/or securities or other property purchasable
upon exercise of Rights as the Board of Directors, in its sole discretion, may
deem to be appropriate under the circumstances, and the Company and the Rights
Agent shall amend this Plan as necessary to provide for such adjustments.

(c) Each adjustment to the Exercise Price made pursuant to this Section 2.4
shall be calculated to the nearest one hundredth of a cent. Whenever an
adjustment to the Exercise Price is made pursuant to this Section 2.4, the
Company shall (i) promptly prepare a certificate setting forth such adjustment
and a brief statement of the facts accounting for such adjustment and
(ii) promptly file with the Rights Agent and with each transfer agent, if
applicable, for the Common Stock a copy of such certificate.

(d) Rights Certificates shall represent the right to purchase the securities
purchasable under the terms of this Plan, including any adjustment or change in
the securities purchasable upon exercise of the Rights, even though such
certificates may continue to express the securities purchasable at the time of
issuance of the initial Rights Certificates.

Section 2.5 Date on Which Exercise is Effective. Each Person in whose name any
certificate for shares is issued (or registration on the stock transfer books is
effected) upon the exercise of Rights shall for all purposes be deemed to have
become the holder of record of the shares represented thereby at the Close of
Business on the Business Day upon which the Rights Certificate evidencing such
Rights was duly surrendered and payment of the Exercise Price for such Rights
(and any applicable taxes and other governmental charges payable by the
exercising holder hereunder) was made; provided, however, that if the date of
such surrender and payment is a date upon which the stock transfer books of the
Company are closed, such Person shall be deemed to have become the record holder
of such shares on, and such certificate (or registration) shall be dated, the
next succeeding Business Day on which the stock transfer books of the Company
are open.

Section 2.6 Execution, Authentication, Delivery and Dating of Rights
Certificates. (a) The Rights Certificates shall be executed on behalf of the
Company by any officer of the Company, including, without limitation, its Chief
Executive Officer, President, any Vice President, Secretary and any Assistant
Secretary. The signature of any of these officers on the Rights Certificates may
be manual, electronic or facsimile. Rights Certificates bearing the

 

-10-



--------------------------------------------------------------------------------

manual, electronic or facsimile signatures of individuals who were at any time
the proper officers of the Company shall bind the Company, notwithstanding that
such individuals or any of them have ceased to hold such offices prior to the
countersignature and delivery of such Rights Certificates.

(b) Promptly after the Separation Time, the Company will notify the Rights Agent
of such Separation Time and will deliver Rights Certificates executed by the
Company to the Rights Agent for countersignature, and, subject to
Section 3.1(b), the Rights Agent shall countersign and deliver such Rights
Certificates to the holders of the Rights pursuant to Section 2.3(c). No Rights
Certificate shall be valid for any purpose unless manually, electronically or by
facsimile countersigned by the Rights Agent.

(c) Each Rights Certificate shall be dated the date of countersignature thereof.

Section 2.7 Registration, Registration of Transfer and Exchange. (a) After the
Separation Time, the Company will cause to be kept a register in which, subject
to such reasonable regulations as it may prescribe, the Company will provide for
the registration and transfer of Rights (the “Rights Register”). The Rights
Agent is hereby appointed “Rights Registrar” for the purpose of maintaining the
Rights Register for the Company and registering Rights and transfers of Rights
after the Separation Time as herein provided. In the event that the Rights Agent
shall cease to be the Rights Registrar, the Rights Agent will have the right to
examine the Rights Register at all reasonable times after the Separation Time.
After the Separation Time and prior to the Expiration Time, upon surrender for
registration of transfer or exchange of any Rights Certificate, and subject to
the provisions of Section 2.7(c) and Section 2.7(d), the Company will execute,
and the Rights Agent will countersign and deliver, in the name of the holder or
the designated transferee or transferees, as required pursuant to the holder’s
instructions, one or more new Rights Certificates evidencing the same aggregate
number of Rights as did the Rights Certificate so surrendered.

(b) Except as otherwise provided in Section 3.1(b), all Rights issued upon any
registration of transfer or exchange of Rights Certificates shall be the valid
obligations of the Company, and such Rights shall be entitled to the same
benefits under this Plan as the Rights surrendered upon such registration of
transfer or exchange.

(c) Every Rights Certificate surrendered for registration of transfer or
exchange shall be duly endorsed, or be accompanied by a written instrument of
transfer in form satisfactory to the Company or the Rights Agent, as the case
may be, duly executed by the holder thereof or such holder’s attorney duly
authorized in writing. As a condition to the issuance of any new Rights
Certificate under this Section 2.7, the Company may require the payment of a sum
sufficient to cover any tax or other governmental charge that may be imposed in
relation thereto.

(d) The Company shall not register the transfer or exchange of any Rights that
have become null and void under Section 3.1(b), been exchanged under
Section 3.1(c) or been redeemed under Section 5.1.

Section 2.8 Mutilated, Destroyed, Lost and Stolen Rights Certificates. (a) If
any mutilated Rights Certificate is surrendered to the Rights Agent prior to the
Expiration

 

-11-



--------------------------------------------------------------------------------

Time, then, subject to Section 3.1(b), Section 3.1(c) and Section 5.1, the
Company shall execute and the Rights Agent shall countersign and deliver in
exchange therefor a new Rights Certificate evidencing the same number of Rights
as did the Rights Certificate so surrendered.

(b) If there shall be delivered to the Company and the Rights Agent prior to the
Expiration Time (i) evidence to their satisfaction of the destruction, loss or
theft of any Rights Certificate and (ii) such security or indemnity as may be
required by them to save each of them and any of their agents harmless, then,
subject to Section 3.1(b), Section 3.1(c) and Section 5.1 and in the absence of
notice to the Company or the Rights Agent that such Rights Certificate has been
acquired by a bona fide purchaser, the Company shall execute and upon its
request the Rights Agent shall countersign and deliver, in lieu of any such
destroyed, lost or stolen Rights Certificate, a new Rights Certificate
evidencing the same number of Rights as did the Rights Certificate so destroyed,
lost or stolen.

(c) As a condition to the issuance of any new Rights Certificate under this
Section 2.8, the Company may require the payment of a sum sufficient to cover
any tax or other governmental charge that may be imposed in relation thereto and
any other expenses (including the fees and expenses of the Rights Agent)
connected therewith.

(d) Every new Rights Certificate issued pursuant to this Section 2.8 in lieu of
any destroyed, lost or stolen Rights Certificate shall evidence an original
additional contractual obligation of the Company, whether or not the destroyed,
lost or stolen Rights Certificate shall be at any time enforceable by anyone,
and, subject to Section 3.1(b) shall be entitled to all the benefits of this
Plan equally and proportionately with any and all other Rights duly issued
hereunder.

Section 2.9 Persons Deemed Owners. Prior to due presentment of a Rights
Certificate (or, prior to the Separation Time, the associated notice of
transfer) for registration of transfer, the Company, the Rights Agent and any
agent of the Company or the Rights Agent may deem and treat the Person in whose
name such Rights Certificate (or, prior to the Separation Time, such Common
Stock registration) is registered as the absolute owner thereof and of the
Rights evidenced thereby for all purposes whatsoever, including the payment of
the Redemption Price, and neither the Company nor the Rights Agent shall be
affected by any notice to the contrary. As used in this Plan, unless the context
otherwise requires, the term “holder” of any Rights shall mean the registered
holder of such Rights (or, prior to the Separation Time, the associated shares
of Common Stock).

Section 2.10 Delivery and Cancellation of Certificates. All Rights Certificates
surrendered upon exercise or for registration of transfer or exchange shall, if
surrendered to any Person other than the Rights Agent, be delivered to the
Rights Agent and, in any case, shall be promptly cancelled by the Rights Agent.
The Company may at any time deliver to the Rights Agent for cancellation any
Rights Certificates previously countersigned and delivered hereunder that the
Company may have acquired in any manner whatsoever, and all Rights Certificates
so delivered shall be promptly cancelled by the Rights Agent. No Rights
Certificates shall be countersigned in lieu of or in exchange for any Rights
Certificates cancelled as provided in this Section 2.10. Subject to applicable
law and regulation, the Rights Agent shall maintain in a retrievable database
electronic records of all cancelled or destroyed Rights Certificates which

 

-12-



--------------------------------------------------------------------------------

have been cancelled or destroyed by the Rights Agent. The Rights Agent shall
maintain such electronic records for the time period required by applicable law
and regulation. Upon written request of the Company (and at the expense of the
Company), the Rights Agent shall provide to the Company or its designee copies
of such electronic records relating to Rights Certificates cancelled or
destroyed by the Rights Agent.

Section 2.11 Agreement of Rights Holders. Every holder of Rights by accepting
the same consents and agrees with the Company and the Rights Agent and with
every other holder of Rights that:

(a) prior to the Separation Time, each Right will be transferable only together
with, and will be transferred by a transfer of, the associated share of Common
Stock;

(b) after the Separation Time, the Rights Certificates will be transferable only
on the Rights Register as provided herein;

(c) prior to due presentment of a Rights Certificate (or, prior to the
Separation Time, the associated Common Stock certificate or Common Stock
registration, if uncertificated) for registration of transfer, the Company, the
Rights Agent and any agent of the Company or the Rights Agent may deem and treat
the Person in whose name the Rights Certificate (or, prior to the Separation
Time, the associated Common Stock certificate or Common Stock registration, if
uncertificated) is registered as the absolute owner thereof and of the Rights
evidenced thereby for all purposes whatsoever, and neither the Company nor the
Rights Agent shall be affected by any notice to the contrary;

(d) Rights Beneficially Owned by certain Persons will, under the circumstances
set forth in Section 3.1(b), become null and void;

(e) this Plan may be supplemented or amended from time to time in accordance
with its terms; and

(f) the Board of Directors shall have the exclusive power and authority stated
in Section 5.12.

ARTICLE III

ADJUSTMENTS TO THE RIGHTS IN

THE EVENT OF CERTAIN TRANSACTIONS

Section 3.1 Flip-in. (a) In the event that prior to the Expiration Time a
Flip-in Date shall occur, except as otherwise provided in this Section 3.1, each
Right shall constitute the right to purchase from the Company, upon exercise
thereof in accordance with the terms hereof (but subject to Section 5.9), that
number of shares of Common Stock having an aggregate Market Price on the Stock
Acquisition Date that gave rise to the Flip-in Date equal to twice the Exercise
Price for an amount in cash equal to the Exercise Price (such right to be
appropriately adjusted in order to protect the interests of the holders of
Rights generally in the event that on or after such Stock Acquisition Date any
of the events described in Section 2.4(a) or Section 2.4(b), or any analogous
event, shall have occurred with respect to the Common Stock); provided, however,

 

-13-



--------------------------------------------------------------------------------

that in connection with any exercise effected pursuant to this Section 3.1(a),
no holder of Rights shall be entitled to receive Common Stock (or other shares
of capital stock of the Company) that would result in such holder, together with
such holder’s Affiliates, becoming the Beneficial Owner of more than 4.99% of
the then-outstanding Common Stock. If a holder would, but for the previous
sentence, be entitled to receive a number of shares that would otherwise result
in such holder, together with such holder’s Affiliates, becoming the Beneficial
Owner of in excess of 4.99% of the then-outstanding Common Stock (such shares,
the “Excess Shares”), then in lieu of receiving such Excess Shares and to the
extent permitted by law or orders applicable to the Company, such holder will
only be entitled to receive an amount in cash or, at the election of the
Company, a note or other evidence of indebtedness maturing within nine months
with a principal amount, equal to the current per share Market Price of a share
of Common Stock at the close of Business on the Trading Day following the date
of exercise multiplied by the number of Excess Shares that would otherwise have
been issuable to such holder.

(b) Notwithstanding the foregoing, any Rights that are Beneficially Owned on the
Stock Acquisition Date by an Acquiring Person or an Affiliate thereof shall
become null and void and any holder of such Rights (including transferees,
whether direct or indirect, of any such Persons) shall thereafter have no right
to exercise or transfer such Rights. If any Rights Certificate is presented for
assignment or exercise and the Person presenting the same will not complete the
certification set forth at the end of the form of assignment or notice of
Election to Exercise or, if requested, will not provide such additional
evidence, including, without limitation, the identity of the Beneficial Owners
and their Affiliates (or former Beneficial Owners and their Affiliates) as the
Company or the Board of Directors shall reasonably request in order to determine
if such Rights are null and void, then the Company shall be entitled
conclusively to deem the Rights to be Beneficially Owned by an Acquiring Person
or an Affiliate thereof or a transferee of any of the foregoing and accordingly
deem the Rights evidenced thereby to be null and void and not transferable,
exercisable or exchangeable.

(c) The Board of Directors may, at its option, at any time after a Flip-in Date
and prior to the time that an Acquiring Person becomes the Beneficial Owner of
more than 50% of the outstanding shares of Common Stock elect to exchange all
(but not less than all) of the then outstanding Rights (which shall not include
Rights that have become null and void pursuant to the provisions of
Section 3.1(b)) for shares of Common Stock at an exchange ratio of one share of
Common Stock per Right, appropriately adjusted in the event that after the
Separation Time any of the events described in Section 2.4(a) or Section 2.4(b),
or any analogous event, shall have occurred with respect to the Common Stock
(such exchange ratio, as adjusted from time to time, being hereinafter referred
to as the “Exchange Ratio”).

Immediately upon the action of the Board of Directors electing to exchange the
Rights, without any further action and without any notice, the right to exercise
the Rights will terminate and each Right (other than Rights that have become
null and void pursuant to Section 3.1(b)), whether or not previously exercised,
will thereafter represent only the right to receive a number of shares of Common
Stock equal to the Exchange Ratio; provided, however, that in connection with
any exchange effected pursuant to this Section 3.1(c), no holder of Rights shall
be entitled to receive Common Stock (or other shares of capital stock of the
Company) that would result in such holder, together with such holder’s
Affiliates, becoming the Beneficial Owner of more than 4.99% of the
then-outstanding Common Stock. If a holder would, but for the previous sentence,

 

-14-



--------------------------------------------------------------------------------

be entitled to receive Excess Shares, in lieu of receiving such Excess Shares
and to the extent permitted by law or orders applicable to the Company, such
holder will only be entitled to receive an amount in cash or, at the election of
the Company, a note or other evidence of indebtedness maturing within nine
months with a principal amount, equal to the current per share Market Price of a
share of Common Stock at the close of Business on the Trading Day following the
date the Board of Directors effects the forgoing exchange multiplied by the
number of Excess Shares that would otherwise have been issuable to such holder.
The exchange of the Rights by the Board of Directors may be made effective at
such time, on such basis and with such conditions as the Board of Directors in
its sole discretion may establish. Promptly after the action of the Board of
Directors electing to exchange the Rights, the Company shall give notice thereof
(specifying the steps to be taken to receive shares of Common Stock in exchange
for Rights) to the Rights Agent and the holders of the Rights (other than Rights
that have become null and void pursuant to Section 3.1(b)) outstanding
immediately prior thereto by mailing such notice in accordance with Section 5.8.
Before effecting an exchange pursuant to this Section 3.1(c), the Board of
Directors may direct the Company to enter into a Trust Agreement in such form
and with such terms as the Board of Directors shall then approve (the “Trust
Agreement”). If the Board of Directors so directs, the Company shall enter into
the Trust Agreement and shall issue to the trust created by such agreement (the
“Trust”), which Trust shall act as the agent of the Company, all or some (as
designated by the Board of Directors) of the shares of Common Stock (or other
securities) issuable pursuant to the exchange, and all or some (as designated by
the Board of Directors) holders of Rights entitled to receive shares pursuant to
the exchange shall be entitled to receive such shares (and any dividends paid or
distributions made thereon after the date on which such shares are deposited in
the Trust) only from the trust and solely upon compliance with the relevant
terms and provisions of the Trust Agreement. Prior to effecting an exchange and
registering shares of Common Stock (or other such securities) in any Person’s
name, including any nominee or transferee of a Person, the Company may require
(or cause the trustee of the Trust to require), as a condition thereof, that any
holder of Rights provide evidence, including, without limitation, the identity
of the Beneficial Owners thereof and their Affiliates (or former Beneficial
Owners thereof and their Affiliates) as the Company shall reasonably request in
order to determine if such Rights are null and void. If any Person shall fail to
comply with such request, the Company shall be entitled conclusively to deem the
Rights formerly held by such Person to be null and void pursuant to
Section 3.1(b) and not transferable or exercisable or exchangeable in connection
herewith. Any shares of Common Stock or other securities issued at the direction
of the Board of Directors in connection herewith shall be validly issued, fully
paid and nonassessable shares of Common Stock or of such other securities (as
the case may be), and the Company shall be deemed to have received as
consideration for such issuance a benefit having a value that is at least equal
to the aggregate par value of the shares so issued. Approval by the Board of
Directors of the exchange shall constitute a determination by the Board of
Directors that such consideration is adequate.

Each Person in whose name any certificate for shares is issued (or for whom any
registration on the stock transfer books of the Company is made) upon the
exchange of Rights pursuant to this Section 3.1(c) or Section 3.1(d) shall for
all purposes be deemed to have become the holder of record of the shares
represented thereby on, and such certificate (or registration on the stock
transfer books of the Company) shall be registered as of, the Close of Business
on the date upon which the Rights Certificate evidencing such Rights was duly
exchanged or deemed exchanged by the Company and payment of any applicable taxes
and other governmental

 

-15-



--------------------------------------------------------------------------------

charges payable by the holder was made; provided, however, that if the date of
such exchange and payment is a date upon which the stock transfer books of the
Company are closed, such Person shall be deemed to have become the record holder
of such shares on, and such certificate (or registration on the stock transfer
books of the Company) shall be dated (or registered as of), the next succeeding
Business Day on which the stock transfer books of the Company are open.

(d) Whenever the Company shall become obligated under Section 3.1(a) or
Section 3.1(c) to issue shares of Common Stock upon exercise of or in exchange
for Rights, the Company, as determined by the Board of Directors, may substitute
therefor shares of Preferred Stock, at a ratio of one one-hundredth of a share
of Preferred Stock for each share of Common Stock so issuable, subject to
adjustment.

(e) In the event that there shall not be sufficient treasury shares or
authorized but unissued shares of Common Stock or Preferred Stock of the Company
to permit the exercise in full of the Rights in accordance with Section 3.1(a)
or if the Company so elects to make the exchange referenced in Section 3.1(c),
to permit the issuance of all shares pursuant to the exchange, the Company shall
either:

(i) call a meeting of stockholders (or request the prior written consent of the
stockholders, in accordance with Delaware law and the Company’s Amended and
Restated Certificate of Incorporation and / or Bylaws) seeking approval to cause
sufficient additional shares to be authorized (provided that if such approval is
not obtained the Company will take the action specified in clause (ii) of this
sentence); or

(ii) take such action as shall be or necessary to ensure and provide, as and
when and to the maximum extent permitted by applicable law and any agreements or
instruments in effect on the Stock Acquisition Date (and remaining in effect) to
which it is a party, that each Right shall thereafter constitute the right to
receive:

(A) in the case of any exercise in accordance with Section 3.1(a), at the
Company’s option, either (x) in return for the Exercise Price, debt or equity
securities or other assets (or a combination thereof) having a fair value equal
to twice the Exercise Price, or (y) without payment of consideration (except as
may be required for the valid issuance of securities or otherwise required by
applicable law), debt or equity securities or other assets (or a combination
thereof) having a fair value equal to the Exercise Price, or

(B) in the case of an exchange of Rights in accordance with Section 3.1(c), debt
or equity securities or other assets (or a combination thereof) having a fair
value equal to the product of the Market Price of a share of Common Stock on the
Flip-in Date times the Exchange Ratio in effect on the Flip-in Date,

 

-16-



--------------------------------------------------------------------------------

where in any case set forth in (A) or (B) above the fair value of such debt or
equity securities or other assets shall be as determined by the Board of
Directors, after consultation with a nationally recognized investment banking
firm.

(f) The Company may, but shall not be required to, make such changes in the
Exercise Price, in addition to those required by Section 3.1(a), as the Board of
Directors considers to be advisable in order to avoid or diminish any income tax
to any holders of shares of Common Stock resulting from any dividend or
distribution of stock or issuance of rights or warrants to purchase or subscribe
for stock or from any event treated as such for income tax purposes or for any
other reason.

ARTICLE IV

THE RIGHTS AGENT

Section 4.1 General. (a) The Company hereby appoints the Rights Agent to act as
agent for the Company in accordance with the terms and conditions hereof, and
the Rights Agent hereby accepts such appointment. The Company agrees to pay to
the Rights Agent in accordance with the Fee Schedule for Rights Agent Services,
dated January 10, 2014, between the Company and the Rights Agent, as it may be
amended from time to time. The Company also agrees to indemnify the Rights Agent
for, and to hold it harmless against, any loss, liability, or expense, as a
result of claims asserted by third parties and incurred without gross
negligence, bad faith or willful misconduct on the part of the Rights Agent, for
anything done or omitted to be done by the Rights Agent in connection with the
acceptance and administration of this Plan, including the costs and expenses of
defending against any claim of liability. The Rights Agent will notify the
Company promptly of any claims for which it seeks indemnification
(“Indemnifiable Claim”), but failure to notify the Company does not relieve the
Company of its obligations under this Section 4.1. The Company may assume full
control of the defense of the Indemnifiable Claim. If the Company does not
assume control of the defense of the Indemnifiable Claim within a reasonable
time of receiving notice of it from the Rights Agent and the Rights Agent is
prejudiced by such delay, then the Rights Agent may assume control of the
defense of it, with full recourse against the Company for all costs and expenses
incurred in connection with the defense and/or settlement of the Indemnifiable
Claim. The Company and the Rights Agent will reasonably cooperate with each
other in defense of the Indemnifiable Claim, regardless of which party has
assumed control of the defense of it. The Rights Agent will not settle any
Indemnifiable Claim without the Company’s prior written consent, which will not
be unreasonably withheld, and without obtaining the unconditional release of the
Company, including the Board of Directors from any and all liability related to
the subject of the Indemnifiable Claim.

(b) Subject to Section 4.1 above, the Rights Agent shall be protected and shall
incur no liability for or in respect of any action taken, suffered or omitted by
it in connection with its administration of this Plan in reliance upon any
certificate for securities (or registration on the stock transfer books of the
Company) purchasable upon exercise of Rights, Rights Certificate, certificate
for other securities of the Company, instrument of assignment or transfer, power
of attorney, endorsement, affidavit, letter, notice, direction, consent,
certificate, statement, or other

 

-17-



--------------------------------------------------------------------------------

paper or document in good faith believed by it to be genuine and to be signed,
executed and, where necessary, verified or acknowledged, by the proper Person or
Persons, or otherwise upon the advice of counsel as set forth in Section 4.3.

(c) The provisions of this Section 4.1 shall survive the termination of this
Plan, the exercise or expiration of the Rights and the resignation, replacement
or removal of the Rights Agent.

Section 4.2 Merger or Consolidation or Change of Name of Rights Agent. (a) Any
Person into which the Rights Agent or any successor Rights Agent may be merged
or with which it may be consolidated, or any Person resulting from any merger or
consolidation to which the Rights Agent or any successor Rights Agent is a
party, or any Person succeeding to the shareholder services business of the
Rights Agent or any successor Rights Agent, will be the successor to the Rights
Agent under this Plan without the execution or filing of any paper or any
further act on the part of any of the parties hereto, provided that such Person
would be eligible for appointment as a successor Rights Agent under the
provisions of Section 4.4. In case at the time such successor Rights Agent
succeeds to the agency created by this Plan any of the Rights Certificates have
been countersigned but not delivered, any such successor Rights Agent may adopt
the countersignature of the predecessor Rights Agent and deliver such Rights
Certificates so countersigned; and in case at that time any of the Rights
Certificates have not been countersigned, any successor Rights Agent may
countersign such Rights Certificates either in the name of the predecessor
Rights Agent or in the name of the successor Rights Agent; and in all such cases
such Rights Certificates will have the full force provided in the Rights
Certificates and in this Plan.

(b) In case at any time the name of the Rights Agent is changed and at such time
any of the Rights Certificates shall have been countersigned but not delivered,
the Rights Agent may adopt the countersignature under its prior name and deliver
Rights Certificates so countersigned; and in case at that time any of the Rights
Certificates shall not have been countersigned, the Rights Agent may countersign
such Rights Certificates either in its prior name or in its changed name; and in
all such cases such Rights Certificates shall have the full force provided in
the Rights Certificates and in this Plan.

Section 4.3 Duties of Rights Agent. The Rights Agent undertakes the duties and
obligations imposed by this Plan upon the following terms and conditions, by all
of which the Company and the holders of Rights Certificates, by their acceptance
thereof, shall be bound:

(a) The Rights Agent may consult with legal counsel for the Company, and the
opinion of such legal counsel will be full and complete authorization and
protection to the Rights Agent as to any action taken or omitted by it in good
faith and in accordance with such opinion.

(b) Whenever in the performance of its duties under this Plan the Rights Agent
deems it necessary or desirable that any fact or matter be proved or established
by the Company prior to taking or suffering any action hereunder, such fact or
matter (unless other evidence in respect thereof be herein specifically
prescribed) may be deemed to be conclusively proved and established by a
certificate signed by a person believed by the Rights Agent to be any officer of
the Company, including, without limitation, its Chief Executive Officer,
President, any Vice

 

-18-



--------------------------------------------------------------------------------

President, Secretary and any Assistant Secretary and delivered to the Rights
Agent; and such certificate will be full authorization to the Rights Agent for
any action taken or suffered in good faith by it under the provisions of this
Plan in reliance upon such certificate.

(c) The Rights Agent will be liable under the Plan only for its own (and not the
Company’s or Board of Directors’) gross negligence, bad faith or willful
misconduct. Notwithstanding anything in this Plan to the contrary, in no event
will the Rights Agent or the Company be liable for special, indirect or
consequential loss or damage of any kind whatsoever (including but not limited
to lost profits). Any liability of the Rights Agent and of the Company under
this Plan will be limited to the amount of annual fees paid by the Company to
the Rights Agent.

(d) The Rights Agent will not be liable for or by reason of any of the
statements of fact or recitals contained in this Plan or in the certificates, if
any, for securities purchasable upon exercise of Rights or the Rights
Certificates (except its countersignature thereof) or be required to verify the
same, but all such statements and recitals are and will be deemed to have been
made by the Company only.

(e) The Rights Agent will not be under any responsibility in respect of the
validity of this Plan or the execution and delivery hereof (except the due
authorization, execution and delivery hereof by the Rights Agent) or in respect
of the validity or execution of any certificate, if any, for securities
purchasable upon exercise of Rights or Rights Certificate (except its
countersignature thereof); nor will it be responsible for any breach by the
Company of any covenant or condition contained in this Plan or in any Rights
Certificate; nor will it be responsible for any change in the exercisability or
exchangeability of the Rights (including the Rights becoming null and void
pursuant to Section 3.1(b)) or any adjustment required under the provisions of
Section 2.4 or Section 3.1 or responsible for the manner, method or amount of
any such adjustment or the ascertaining of the existence of facts that would
require any such adjustment (except with respect to the exercise of Rights after
receipt of the certificate contemplated by Section 2.4 describing any such
adjustment); nor will it by any act hereunder be deemed to make any
representation or warranty as to the authorization or reservation of any
securities purchasable upon exercise of Rights or any Rights or as to whether
any securities purchasable upon exercise of Rights will, when issued, be duly
and validly authorized, executed, issued and delivered and fully paid and
nonassessable.

(f) The Company agrees that it will perform, execute, acknowledge and deliver or
cause to be performed, executed, acknowledged and delivered such further and
other acts, instruments and assurances as may reasonably be required by the
Rights Agent for the carrying out or performing by the Rights Agent of the
provisions of this Plan, unless the Board of Directors, upon the advice of legal
counsel, determines it is not in the Company’s best interest to do so.

(g) The Rights Agent is hereby authorized and directed to accept instructions
with respect to the performance of its duties hereunder from any person
reasonably believed by the Rights Agent to be an officer of the Company,
including, without limitation, its Chief Executive Officer, President, any Vice
President, Secretary and any Assistant Secretary, and to apply to such persons
for advice or instructions in connection with its duties, and it shall not be
liable for any action taken or suffered by it in good faith in accordance with
instructions of any such person.

 

-19-



--------------------------------------------------------------------------------

(h) The Rights Agent and any stockholder, director, officer or employee of the
Rights Agent may buy, sell or deal in Common Stock, Rights or other securities
of the Company or become financially interested in any transaction in which the
Company may be interested, or contract with or lend money to the Company or
otherwise act as fully and freely as though it were not Rights Agent under this
Plan. Nothing herein shall preclude the Rights Agent from acting in any other
capacity for the Company or for any other Person.

(i) The Rights Agent may execute and exercise any of the rights or powers hereby
vested in it or perform any duty hereunder either itself or by or through its
attorneys or agents, provided reasonable care was exercised in the selection and
continued employment thereof.

(j) Tax Compliance:

(A) The Rights Agent, on its own behalf and on behalf of the Company, will
comply with all applicable certification, information reporting and withholding
(including “backup” withholding) requirements imposed by applicable tax laws,
regulations or administrative practice with respect to (i) any payments made
hereunder and (ii) the issuance, delivery, holding, transfer, redemption or
exercise of Rights, Common Stock or Preferred Stock hereunder. Such compliance
shall include, without limitation, the preparation and timely filing of required
returns and the timely payment of all amounts required to be withheld to the
appropriate taxing authority or its designated agent.

(B) The Rights Agent shall comply in accordance with the terms hereof with any
written direction received from the Company with respect to the execution or
certification of any required documentation and the application of such
requirements to particular payments or holders or in other particular
circumstances, and may for purposes of this Agreement rely in good faith on any
such direction in accordance with Section 4.3(g).

(C) The Rights Agent shall maintain all appropriate records documenting
compliance with such requirements, and shall make such records available, on
written request, to the Company or its authorized representative within a
reasonable period of time after receipt of such request.

(k) The provisions of this Section 4.3 shall survive the termination of this
Plan, the exercise or expiration of the Rights and the resignation, replacement
or removal of the Rights Agent.

Section 4.4 Change of Rights Agent. The Rights Agent may resign and be
discharged from its duties under this Plan upon at least 30 days’ notice (or
such lesser notice as is acceptable to the Company) in writing mailed to the
Company and to each transfer agent of Common Stock, if applicable and to the
extent that the Rights Agent or one of its Affiliates is not

 

-20-



--------------------------------------------------------------------------------

also the transfer agent for the Company, by registered or certified mail. In the
event the Rights Agent enters into a transfer agency relationship with the
Company, and such relationship subsequently terminates, the Rights Agent will be
deemed to have resigned automatically and be discharged from its duties under
this Plan as of the effective date of such termination. The Company may remove
the Rights Agent upon at least 30 days’ notice in writing, mailed to the Rights
Agent and to each transfer agent of the Common Stock by registered or certified
mail, and to the holders of the Rights in accordance with Section 5.8. If the
Rights Agent should resign or be removed or otherwise become incapable of
acting, the Company will appoint a successor to the Rights Agent. If the Company
fails to make such appointment within a period of at least 30 days after such
removal or the effectiveness of such resignation or after it has been notified
in writing of such incapacity by the incapacitated Rights Agent or by the holder
of any Rights (which holder shall, with such notice, submit such holder’s Rights
Certificate for inspection by the Company), then the holder of any Rights may
apply to the Court of Chancery of the State of Delaware for the appointment of a
new Rights Agent. Any successor Rights Agent, whether appointed by the Company
or by the court, shall be a Person organized and doing business under the laws
of the United States or any state of the United States, in good standing, which
is authorized under such laws to exercise the powers of the Rights Agent
contemplated by this Plan and is subject to supervision or examination by
federal or state authority and which has at the time of its appointment as
Rights Agent a combined capital and surplus, of at least $50,000,000. After
appointment, the successor Rights Agent will be vested with the same powers,
rights, duties and responsibilities as if it had been originally named as Rights
Agent without further act or deed; but the predecessor Rights Agent shall
deliver and transfer to the successor Rights Agent any property at the time held
by it hereunder, and execute and deliver any further assurance, conveyance, act
or deed necessary for the purpose. Not later than the effective date of any such
appointment, the Company will file notice thereof in writing with the
predecessor Rights Agent and each transfer agent of the Common Stock, and send a
notice thereof in writing to the holders of the Rights. Failure to give any
notice provided for in this Section 4.4, however, or any defect therein, shall
not affect the legality or validity of the resignation or removal of the Rights
Agent or the appointment of the successor Rights Agent, as the case may be.

ARTICLE V

MISCELLANEOUS

Section 5.1 Redemption. The Board of Directors may, at its option, at any time
prior to the Flip-in Date, elect to redeem all (but not less than all) the then
outstanding Rights at the Redemption Price and the Company, at its option, may
pay the Redemption Price in either cash or shares of Common Stock or other
securities of the Company deemed by the Board of Directors, in the exercise of
its sole discretion, to be at least equivalent in value to the Redemption Price.

(a) Immediately upon the action of the Board of Directors electing to redeem the
Rights (or, if the resolution of the Board of Directors electing to redeem the
Rights states that the redemption will not be effective until the occurrence of
a specified future time or event, upon the occurrence of such future time or
event), without any further action and without any notice, the right to exercise
the Rights will terminate and each Right, whether or not previously exercised,
will thereafter represent only the right to receive the Redemption Price in cash
or securities, as

 

-21-



--------------------------------------------------------------------------------

determined by the Board of Directors. Promptly after the Rights are redeemed,
the Company shall give notice of such redemption to the Rights Agent and the
holders of the then outstanding Rights by sending such notice in accordance with
Section 5.8.

(b) The Board of Directors will evaluate this Plan annually to determine whether
it continues to be in the best interests of the Company’s stockholders.

Section 5.2 Expiration. The Rights and this Plan shall expire at the Expiration
Time and no Person shall have any rights pursuant to this Plan or any Right
after the Expiration Time, except, if the Rights have been exchanged or
redeemed, as provided in Section 3.1 or Section 5.1, respectively. The Company
will notify the Rights Agent of the Expiration Time promptly after the
occurrence of the Expiration Time.

Section 5.3 Process to Seek Exemption. Any Person who desires to effect any
acquisition of Common Stock that might, if consummated, result in such Person
Beneficially Owning 4.99% or more of the then-outstanding Common Stock (or, in
the case of an Existing Holder, additional shares of Common Stock) (a
“Requesting Person”) may request that the Board of Directors grant an exemption
with respect to such acquisition under this Plan so that such Person would be
deemed to be an “Exempt Person” under the definition of Acquiring Person hereof
for purposes of this Plan (an “Exemption Request”). An Exemption Request shall
be in proper form and shall be delivered by registered mail, return receipt
requested, to the Secretary of the Company at the principal executive office of
the Company. The Exemption Request shall be deemed made upon receipt by the
Secretary of the Company. To be in proper form, an Exemption Request shall set
forth (i) the name and address and telephone number of the Requesting Person,
(ii) the number and percentage of shares of Common Stock then Beneficially Owned
by the Requesting Person, together with all Affiliates of the Requesting Person,
and (iii) a reasonably detailed description of the transaction or transactions
by which the Requesting Person would propose to acquire Beneficial Ownership of
Common Stock aggregating 4.99% or more of the then outstanding Common Stock and
the maximum number and percentage of shares of Common Stock that the Requesting
Person proposes to acquire. The Board of Directors shall endeavor to respond to
an Exemption Request within forty-five (45) Business Days after receipt of such
Exemption Request; provided, that the failure of the Board of Directors to make
a determination within such period shall be deemed to constitute the denial by
the Board of Directors of the Exemption Request. The Requesting Person shall
respond promptly to reasonable and appropriate requests for additional
information from the Company or the Board of Directors and its advisors to
assist the Board of Directors in making its determination. The Board of
Directors shall only grant an exemption in response to an Exemption Request if
it receives, at the Board’s request, a report from the Company’s advisors to the
effect that the acquisition of Beneficial Ownership of Common Stock by the
Requesting Person does not create a significant risk of material adverse tax
consequences to the Company or the Board of Directors otherwise determines in
its sole discretion that the exemption is in the best interests of the Company.
Any exemption granted hereunder may be granted in whole or in part, and may be
subject to limitations or conditions (including a requirement that the
Requesting Person agree that it will not acquire Beneficial Ownership of shares
of Common Stock in excess of the maximum number and percentage of shares
approved by the Board of Directors), in each case as and to the extent the Board
of Directors shall determine necessary or desirable to provide for the
protection of the Company’s NOLs. Any Exemption Request may be submitted on a
confidential

 

-22-



--------------------------------------------------------------------------------

basis and, except to the extent (x) required by applicable law or regulation,
(y) required pursuant to a valid and effective subpoena, order or request issued
by a court of competent jurisdiction or by a governmental or regulatory body or
authority or (z) provided to regulatory or governmental authorities with
jurisdiction over the Company and its affiliates, the Company shall maintain the
confidentiality of such Exemption Request and determination of the Board of
Directors with respect thereto for a period of three years from the date of the
Exemption Request, unless the information contained in the Exemption request or
the determination of the Board of Directors with respect thereto otherwise
becomes publicly available. The Exemption Request shall be considered and
evaluated by directors serving on the Board of Directors who are independent of
the Company and the Requesting Person and disinterested with respect to the
Exemption Request, who shall constitute a committee of the Board of Directors
for this purpose, and the action of a majority of such independent and
disinterested directors or any committee of the Board of Directors consisting
solely of these directors, shall be deemed to be the determination of the Board
of Directors for purposes of such Exemption Request. Furthermore, the Board of
Directors shall approve within twenty (20) Business Days of receiving an
Exemption Request as provided in this Section 5.3 of:

(x) any proposed acquisition that does not cause any aggregate increase in the
Beneficial Ownership of Persons with Beneficial Ownership of 4.99% or more of
(i) the Common Stock then outstanding or (ii) any class of stock (as defined for
purposes of Section 382 of the Code, or “Stock”) (other than Common Stock) then
outstanding (a “Five Percent Stockholder”) (as determined after giving effect to
the proposed Transfer) over the lowest Beneficial Ownership of Stock by such
Five Percent Stockholders (as determined immediately before the proposed
acquisition) at any time during the relevant testing period, in all cases for
purposes of Section 382 of the Code,

(y) any proposed transfer by the United States Department of the Treasury if
such proposed transfer and all prior and anticipated transfers or other
transactions effected or expected to be effected during the relevant testing
period (including, without limitation, any possible Transfer by an Existing
Holder (other than the United States Department of the Treasury) that would
effect an “owner shift” (as defined in the Code)) do not result in an aggregate
“owner shift” (as defined in the Code) of more than 40 percentage points as
determined for purposes of Section 382 of the Code, taking into account both the
Regulations thereunder and the provisions of IRS Notice 2010-2, insofar as they
are relevant in determining, among other things, whether the Beneficial
Ownership of any Beneficial Owner of 4.99% or more of the outstanding shares of
Common Stock has increased and

(z) a proposed acquisition by any Existing Holder (other than the United States
Department of the Treasury) if such proposed transfer and all prior and
anticipated acquisitions or transactions effected or expected to be effected
during the relevant testing period does not result in any Existing Holder (other
than the United States Department of the Treasury) being the Beneficial Owner of
more than 9.9% of the outstanding Common Stock for purposes of Section 382 of
the Code.

For the avoidance of doubt, for purposes of clauses (x), (y) and (z) above, all
acquisitions shall be taken into account notwithstanding that pursuant to Notice
2008-84 (and any regulations issued pursuant thereto) no testing date may have
occurred with respect to such acquisition.

 

-23-



--------------------------------------------------------------------------------

Section 5.4 Issuance of New Rights Certificates. Notwithstanding any of the
provisions of this Plan or of the Rights to the contrary, the Company may, at
its option, issue new Rights Certificates evidencing Rights in such form as may
be approved by its Board of Directors to reflect any adjustment or change in the
number or kind or class of shares of stock purchasable upon exercise of Rights
made in accordance with the provisions of this Plan. In addition, in connection
with the issuance or sale of shares of Common Stock by the Company following the
Separation Time and prior to the Expiration Time pursuant to the terms of
securities convertible or redeemable into shares of Common Stock or to options,
warrants or other rights (other than any securities issued or issuable in
connection with the exercise or exchange of Rights) in each case issued or
granted prior to, and outstanding at, the Separation Time, the Company shall
issue to the holders of such shares of Common Stock, Rights Certificates
representing the appropriate number of Rights in connection with the issuance or
sale of such shares of Common Stock; provided, however, in each case, (i) no
such Rights Certificate shall be issued, if, and to the extent that, the Company
shall be advised by counsel that such issuance would create a significant risk
of material adverse tax consequences to the Company or to the Person to whom
such Rights Certificates would be issued, (ii) no such Rights Certificates shall
be issued if, and to the extent that, appropriate adjustment shall have
otherwise been made in lieu of the issuance thereof, and (iii) the Company shall
have no obligation to distribute Rights Certificates to any Acquiring Person or
Affiliate of an Acquiring Person or any transferee of any of the foregoing.

Section 5.5 Supplements and Amendments. The Company and the Rights Agent may
from time to time supplement or amend this Plan without the approval of any
holders of Rights in any respect. The Rights Agent will duly execute and deliver
any supplement or amendment hereto requested by the Company, provided that any
supplement or amendment does not materially adversely affect the rights and
obligations of the Rights Agent. The Rights Agent agrees that time is of the
essence is executing and delivering any supplement or amendment hereto requested
by the Company.

Section 5.6 Fractional Shares. If the Company elects not to issue certificates
representing (or register on the stock transfer books of the Company) fractional
shares upon exercise, redemption or exchange of Rights, the Company shall, in
lieu thereof, in the sole discretion of the Board of Directors, either
(a) evidence such fractional shares by depositary receipts issued by the
Company, providing that each holder of a depositary receipt shall have all of
the rights, privileges and preferences to which such holder would be entitled as
a beneficial owner of such fractional share, or (b) pay to the registered holder
of such Rights the appropriate fraction of the Market Price per share in cash.

Section 5.7 Holder of Rights Not Deemed a Stockholder. No holder, as such, of
any Rights shall be entitled to vote, receive dividends or be deemed for any
purpose the holder of shares or any other securities that may at any time be
issuable on the exercise of such Rights, nor shall anything contained herein or
in any Rights Certificate be construed to confer upon the holder of any Rights,
as such, any of the rights of a stockholder of the Company or any right to vote
for the election of directors or upon any matter submitted to stockholders at
any meeting thereof, or to give or withhold consent to any corporate action, or
to receive notice of meetings or other actions affecting stockholders, or to
receive dividends or subscription rights, or otherwise, until such Rights shall
have been exercised or exchanged in accordance with the provisions hereof.

 

-24-



--------------------------------------------------------------------------------

Section 5.8 Notices. Notices or demands authorized or required by this Plan to
be given or made by the Rights Agent or by the holder of any Rights to or on the
Company shall be sufficiently given or made if delivered or sent by email, and
confirmed by overnight delivery service or first-class mail, postage prepaid,
addressed (until another address is filed in writing with the Rights Agent) as
follows:

Ally Financial Inc.

200 Renaissance Center

Mail Code 482-B09-B11

Detroit, Michigan 48625

Attention: William B. Solomon, Jr. General Counsel

Facsimile: (313) 656-6124

Email: William.B.Solomon@ally.com

Any notice or demand authorized or required by this Plan to be given or made by
the Company or by the holder of any Rights to or on the Rights Agent shall be
sufficiently given or made if delivered or sent by email, and confirmed by
overnight delivery service or first-class mail, postage prepaid, addressed
(until another address is filed in writing with the Company) as follows:

Computershare Trust Company, N.A.

250 Royall Street

Canton, Massachusetts 02021

Attention: Client Services

Email: cosmo.zagare@computershare.com

Notices or demands authorized or required by this Plan to be given or made by
the Company to or on the holder of any Rights shall be sufficiently given or
made if delivered or sent by email or first-class mail, postage prepaid,
addressed to such holder at the address of such holder as it appears upon the
registry books of the Rights Agent or, prior to the Separation Time, on the
registry books of the transfer agent for the Common Stock. Notices or demands
authorized or required by this Plan to be given or made by the Rights Agent to
or on the holder of any Rights shall be sufficiently given or made if delivered
or sent by first-class mail, postage prepaid, addressed to such holder at the
address of such holder as it appears upon the registry books of the Rights Agent
or, prior to the Separation Time, on the registry books of the transfer agent
for the Common Stock. Any notice that is sent in the manner herein provided
shall be deemed given on the date of mailing, whether or not the holder receives
the notice, except notice to the Company shall be effective only upon receipt.

Section 5.9 Suspension of Exercisability or Exchangeability. To the extent that
the Board of Directors determines that some action will or need be taken
pursuant to, or in order to properly give effect to, Section 2.3, Section 3.1 or
Section 4.4 to comply with federal or state securities laws or applicable
Trading Regulations, the Company may suspend the exercisability or
exchangeability of the Rights for a reasonable period sufficient to allow it to

 

-25-



--------------------------------------------------------------------------------

take such action or comply with such laws or Trading Regulations. In the event
of any such suspension, the Company shall issue as promptly as practicable a
public announcement stating that the exercisability or exchangeability of the
Rights has been temporarily suspended. Notice thereof pursuant to Section 5.8
shall not be required. Upon such suspension, any rights of action vested in a
holder of Rights shall be similarly suspended. Failure to give a notice pursuant
to the provisions of this Plan shall not affect the validity of any action taken
hereunder.

Section 5.10 Successors. All the covenants and provisions of this Plan by or for
the benefit of the Company or the Rights Agent shall bind and inure to the
benefit of their respective successors and assigns hereunder.

Section 5.11 Benefits of this Plan. Nothing in this Plan shall be construed to
give to any Person other than the Company, the Rights Agent and the holders of
the Rights any legal or equitable right, remedy or claim under this Plan and
this Plan shall be for the sole and exclusive benefit of the Company, the Rights
Agent and the holders of the Rights.

Section 5.12 Determination and Actions by the Board of Directors, etc. The Board
of Directors shall have the exclusive power and authority to administer this
Plan and to exercise all rights and powers specifically granted to the Board of
Directors or to the Company, or as may be necessary or advisable in the
administration of this Plan, including, without limitation, the right and power
to (i) interpret the provisions of this Plan and (ii) make all determinations
deemed necessary or advisable for the administration or implementation of this
Plan, including the right to determine the Rights to be null and voided pursuant
to Section 3.1(b), after taking into account the purpose of this Plan and the
Company’s interest maintaining an orderly trading market in the outstanding
shares of Common Stock. All such actions, interpretations and determinations
done or made by the Board of Directors shall be final, conclusive and binding on
the Company, the Rights Agent, the holders of the Rights and all other Persons.

Section 5.13 Ranking of Securities. For the avoidance of doubt, each of the
Rights, the Common Stock and the Preferred Stock (i) shall rank junior to the
Series G Preferred Stock and the Series A Preferred Stock as to dividend rights
and rights upon liquidation, winding-up or dissolution and (ii) shall be
considered Junior Stock for purposes of the Certificate of Designations of each
of the Series A Preferred Stock and the Series G Preferred Stock.

Section 5.14 Descriptive Headings; Section References. Descriptive headings
appear herein for convenience only and shall not control or affect the meaning
or construction of any of the provisions hereof. Where a reference in this Plan
is made to a Section, such reference shall be to a Section of this Plan unless
otherwise indicated.

Section 5.15 GOVERNING LAW; EXCLUSIVE JURISDICTION. (a) THIS PLAN, EACH RIGHT
AND EACH RIGHTS CERTIFICATE ISSUED HEREUNDER SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER THE LAWS OF THE STATE OF DELAWARE AND FOR ALL PURPOSES SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF SUCH STATE APPLICABLE
TO CONTRACTS ENTERED INTO, MADE WITHIN, AND TO BE PERFORMED ENTIRELY WITHIN THE
STATE OF DELAWARE, WITHOUT

 

-26-



--------------------------------------------------------------------------------

GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAWS PROVISIONS OR RULES THAT WOULD
CAUSE THE APPLICATION OF LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF
DELAWARE.

(b) (i) THE COMPANY AND EACH HOLDER OF RIGHTS HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE COURT OF CHANCERY OF THE STATE OF DELAWARE, OR, IF
SUCH COURT SHALL LACK SUBJECT MATTER JURISDICTION, THE UNITED STATES DISTRICT
COURT FOR THE DISTRICT OF DELAWARE OVER ANY SUIT, ACTION, OR PROCEEDING ARISING
OUT OF OR RELATING TO OR CONCERNING THIS PLAN. The Company and each holder of
Rights acknowledge that the forum designated by this paragraph (b) has a
reasonable relation to this Plan, and to such Persons’ relationship with one
another. TO THE FULLEST EXTENT PERMITTED BY LAW, THE COMPANY AND EACH HOLDER OF
RIGHTS HEREBY WAIVES ANY AND ALL RIGHTS SUCH PARTY MAY HAVE TO A JURY TRIAL WITH
RESPECT TO ANY DISPUTE ARISING OUT OF OR RELATING TO OR CONCERNING THIS PLAN.

(ii) The Company and each holder of Rights hereby waive, to the fullest extent
permitted by applicable law, any objection which they now or hereafter have to
personal jurisdiction or to the laying of venue of any such suit, action or
proceeding brought in any court referred to in paragraph (b)(i). The Company and
each holder of Rights undertake not to commence any action subject to this Plan
in any forum other than the forum described in this paragraph (b). The Company
and each holder of Rights agree that, to the fullest extent permitted by
applicable law, a final and non-appealable judgment in any such suit, action, or
proceeding brought in any such court shall be conclusive and binding upon such
Persons.

Section 5.16 Counterparts. This Plan may be executed in any number of
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument. Executed signature pages to this Plan may be delivered by
facsimile, email or other electronic means and will be deemed as sufficient as
if original signature pages had been delivered.

Section 5.17 Severability. If any term or provision hereof or the application
thereof to any circumstance shall, in any jurisdiction and to any extent, be
invalid or unenforceable, such term or provision shall be ineffective as to such
jurisdiction to the extent of such invalidity or unenforceability without
invalidating or rendering unenforceable the remaining terms and provisions
hereof or the application of such term or provision to circumstances other than
those as to which it is held invalid or unenforceable.

Section 5.18 Withholding Rights. In the event that the Company, the Rights Agent
or their agents determine that they are obligated to withhold or deduct any tax
or other governmental charge under any applicable law on actual or deemed
payments or distributions hereunder to a holder of the Rights, Common Stock or
other cash, securities or other property, the Company, the Rights Agent or their
agents shall be entitled, but not obligated, to (i) deduct and withhold such
amount by withholding a portion or all of the cash, securities or other property

 

-27-



--------------------------------------------------------------------------------

otherwise deliverable or by otherwise using any property (including, without
limitation, Rights, Preferred Stock, Common Stock or cash) that is owned by such
holder, or (ii) in lieu of such withholding, require any holder to make a
payment to the Company, the Rights Agent or their agents, in each case in such
amounts as they deem necessary to meet their withholding obligations, and in the
case of (i) above, shall also be entitled, but not obligated, to sell all or a
portion of such withheld securities or other property by public or private sale
in such amounts and in such manner as they deem necessary and practicable to pay
such taxes and charges.

Section 5.19 Force Majeure. Notwithstanding anything to the contrary contained
herein, the Rights Agent shall not be liable for any delays or failures in
performance resulting from acts beyond its reasonable control including, without
limitation, acts of God, terrorist acts, shortage of supply, breakdowns or
malfunctions, interruptions or malfunction of computer facilities, or loss of
data due to power failures or mechanical difficulties with information storage
or retrieval systems, labor difficulties, war, or civil unrest.

IN WITNESS WHEREOF, the parties hereto have caused this Plan to be duly executed
as of the date first above written.

 

ALLY FINANCIAL INC. By:  

/s/ Cathy L. Quenneville

  Name: Cathy L. Quenneville   Title: Secretary COMPUTERSHARE TRUST COMPANY,
N.A. By:  

/s/ Dennis V. Moccia

  Name: Dennis V. Moccia   Title: Manager, Contract Administration

 

-28-



--------------------------------------------------------------------------------

EXHIBIT A

[Form of Rights Certificate]

 

Certificate No. W-                 Rights        

THE RIGHTS ARE SUBJECT TO REDEMPTION OR MANDATORY EXCHANGE, AT THE OPTION OF THE
COMPANY, ON THE TERMS SET FORTH IN THE TAX ASSET PROTECTION PLAN. RIGHTS
BENEFICIALLY OWNED BY ACQUIRING PERSONS OR AFFILIATES THEREOF (AS SUCH TERMS ARE
DEFINED IN THE PLAN) OR TRANSFEREES OF ANY OF THE FOREGOING WILL BE VOID.

Rights Certificate

ALLY FINANCIAL INC.

This certifies that                     , or registered assigns, is the
registered holder of the number of Rights set forth above, each of which
entitles the registered holder thereof, subject to the terms, provisions and
conditions of the Tax Asset Protection Plan, dated as of January 10, 2014 (as
amended from time to time, the “Plan”), between Ally Financial Inc., a Delaware
corporation (the “Company”), and Computershare Trust Company, N.A., a federally
chartered trust company, as Rights Agent (the “Rights Agent,” which term shall
include any successor Rights Agent under the Plan), to purchase from the Company
at any time after the Separation Time (as such term is defined in the Plan) and
prior to the close of business on January 10, 2017, one one-hundredth of a fully
paid share of Participating Preferred Stock, par value $0.01 per share of the
Company (the “Preferred Stock”) (subject to adjustment as provided in the Plan)
at the Exercise Price referred to below, upon presentation and surrender of this
Rights Certificate with the Form of Election to Exercise duly executed at the
principal office of the Rights Agent in [—]. The Exercise Price shall initially
be $16,875.00 per Right and shall be subject to adjustment in certain events as
provided in the Plan.

In certain circumstances described in the Plan, the Rights evidenced hereby may
entitle the registered holder thereof to purchase securities of the Company
other than Preferred Stock or assets of the Company, all as provided in the
Plan.

This Rights Certificate is subject to all of the terms, provisions and
conditions of the Plan, which terms, provisions and conditions are hereby
incorporated herein by reference and made a part hereof and to which Plan
reference is hereby made for a full description of the rights, limitations of
rights, obligations, duties and immunities hereunder of the Rights Agent, the
Company and the holders of the Rights Certificates. Copies of the Plan are on
file at the principal office of the Company and are available without cost upon
written request.

This Rights Certificate, with or without other Rights Certificates, upon
surrender at the office of the Rights Agent designated for such purpose, may be
exchanged for another Rights Certificate or Rights Certificates of like tenor
evidencing an aggregate number of Rights equal to the aggregate number of Rights
evidenced by the Rights Certificate or Rights Certificates

 

A-1



--------------------------------------------------------------------------------

surrendered. If this Rights Certificate shall be exercised in part, the
registered holder shall be entitled to receive, upon surrender hereof, another
Rights Certificate or Rights Certificates for the number of whole Rights not
exercised.

Subject to the provisions of the Plan, each Right evidenced by this Certificate
may be (a) redeemed by the Company under certain circumstances, at its option,
at a redemption price of $0.001 per Right or (b) exchanged by the Company under
certain circumstances, at its option, for one share of Common Stock or one
one-hundredth of a share of Preferred Stock per Right (or, in certain cases,
other securities or assets of the Company), subject in each case to adjustment
in certain events as provided in the Plan.

No holder of this Rights Certificate, as such, shall be entitled to vote or
receive dividends or be deemed for any purpose the holder of any securities
which may at any time be issuable on the exercise hereof, nor shall anything
contained in the Plan or herein be construed to confer upon the holder hereof,
as such, any of the rights of a stockholder of the Company or any right to vote
for the election of directors or upon any matter submitted to stockholders at
any meeting thereof, or to give or withhold consent to any corporate action, or
to receive notice of meetings or other actions affecting stockholders (except as
provided in the Plan), or to receive dividends or subscription rights, or
otherwise, until the Rights evidenced by this Rights Certificate shall have been
exercised or exchanged as provided in the Plan.

This Rights Certificate shall not be valid or obligatory for any purpose until
it shall have been countersigned by the Rights Agent.

WITNESS the facsimile signature of the proper officers of the Company and its
corporate seal.

Date:                     

 

ATTEST:     ALLY FINANCIAL INC.

 

    By:  

 

Secretary       Countersigned:       COMPUTERSHARE TRUST COMPANY, N.A.       By:
 

 

        Authorized Signature      

 

A-2



--------------------------------------------------------------------------------

[Form of Reverse Side of Rights Certificate]

FORM OF ASSIGNMENT

(To be executed by the registered holder if such

holder desires to transfer this Rights Certificate.)

FOR VALUE RECEIVED                      hereby

 

sells, assigns and transfers unto  

 

 

                    (Please print name and address of transferee

this Rights Certificate, together with all right, title and interest therein,
and does hereby irrevocably constitute and appoint                      as its
Attorney-in-Fact, to transfer the within Rights Certificate on the books of the
within-named Company, with full power of substitution.

Dated:             ,         

 

Signature Guaranteed:  

 

    Signature     (Signature must correspond to name as written upon the face of
this Rights Certificate in every particular, without alteration or enlargement
or any change whatsoever)

Signatures must be guaranteed by an eligible guarantor institution (banks,
stockbrokers, savings and loan associations and credit unions with membership in
an approved signature guarantee Medallion program), pursuant to Exchange Act
Rule 17Ad-15.

 

 

(To be completed if true)

The undersigned hereby represents, for the benefit of all holders of Rights and
shares of Common Stock, that the Rights evidenced by this Rights Certificate are
not, and, to the knowledge of the undersigned, have never been, Beneficially
Owned by an Acquiring Person or an Affiliate or Associate thereof (as defined in
the Rights Agreement).

 

Signature

 

A-3



--------------------------------------------------------------------------------

NOTICE

In the event the certification set forth above is not completed in connection
with a purported assignment, the Company will deem the Beneficial Owner of the
Rights evidenced by the enclosed Rights Certificate to be an Acquiring Person or
an Affiliate thereof (as defined in the Plan) or a transferee of any of the
foregoing and accordingly will deem the Rights evidenced by such Rights
Certificate to be void and not transferable or exercisable.

 

A-4



--------------------------------------------------------------------------------

[TO BE ATTACHED TO EACH RIGHTS CERTIFICATE]

FORM OF ELECTION TO EXERCISE

(To be executed if holder desires to

exercise the Rights Certificate.)

 

TO: ALLY FINANCIAL INC.

The undersigned hereby irrevocably elects to exercise                      whole
Rights represented by the attached Rights Certificate to purchase the shares of
Participating Preferred Stock issuable upon the exercise of such Rights and
requests that certificates for such shares be issued in the name of:

 

 

Address:

 

 

Social Security or Other Taxpayer Identification Number:

 

If such number of Rights shall not be all the Rights evidenced by this Rights
Certificate, a new Rights Certificate for the balance of such Rights shall be
registered in the name of and delivered to:

 

 

Address:

 

 

Social Security or Other Taxpayer Identification Number:

 

Dated:             ,         

 

Signature Guaranteed:  

 

    Signature     (Signature must correspond to name as written upon the face of
this Rights Certificate in every particular, without alteration or enlargement
or any change whatsoever)

 

A-5



--------------------------------------------------------------------------------

Signatures must be guaranteed by an eligible guarantor institution (banks,
stockbrokers, savings and loan associations and credit unions with membership in
an approved signature guarantee Medallion program), pursuant to Exchange Act
Rule 17Ad-15.

 

 

(To be completed if true)

The undersigned hereby represents, for the benefit of all holders of Rights and
shares of Common Stock, that the Rights evidenced by the attached Rights
Certificate are not, and, to the knowledge of the undersigned, have never been,
Beneficially Owned by an Acquiring Person or an Affiliate thereof (as defined in
the Plan).

 

Signature

 

NOTICE

In the event the certification set forth above is not completed in connection
with a purported exercise, the Company will deem the Beneficial Owner of the
Rights evidenced by the attached Rights Certificate to be an Acquiring Person or
an Affiliate thereof (as defined in the Plan) or a transferee of any of the
foregoing and accordingly will deem the Rights evidenced by such Rights
Certificate to be void and not transferable or exercisable.

 

A-6



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF CERTIFICATE OF DESIGNATION AND TERMS OF

PARTICIPATING PREFERRED STOCK OF ALLY FINANCIAL INC., SERIES H

Pursuant to Section 151 of the General

Corporation Law of the State of Delaware

I, Cathy L. Quenneville, the Secretary of Ally Financial Inc., a Delaware
corporation (the “Corporation”), do hereby certify as follows:

Pursuant to authority granted by ARTICLE IV of the Amended and Restated
Certificate of Incorporation of the Corporation (as it may be amended from time
to time, and including each certificate of designation and other exhibit adopted
with respect thereto, the “Charter”), and in accordance with the provisions of
Section 151 of the General Corporation Law of the State of Delaware, the Board
of Directors of the Corporation has adopted the following resolutions fixing the
designation and certain terms, powers, preferences and other rights of a new
series of the Corporation’s Preferred Stock, par value $0.01 per share, and
certain qualifications, limitations and restrictions thereon:

RESOLVED, that there is hereby established a series of Preferred Stock, par
value $0.01 per share, of the Corporation, and the designation and certain
terms, powers, preferences and other rights of the shares of such series, and
certain qualifications, limitations and restrictions thereon, are hereby fixed
as follows:

1. The distinctive serial designation of this series shall be “Participating
Preferred Stock, Series H” (hereinafter called “this Series”). Each share of
this Series shall be identical in all respects with the other shares of this
Series except as to the dates from and after which dividends thereon shall be
cumulative.

2. The number of shares in this Series shall initially be 15,000, which number
may from time to time be increased or decreased (but not below the number then
outstanding) by the Board of Directors. Shares of this Series purchased by the
Corporation shall be cancelled and shall revert to authorized but unissued
shares of Preferred Stock undesignated as to series. Shares of this Series may
be issued in fractional shares which are whole number multiples of one-hundredth
of a share, which fractional shares shall entitle the holder, in proportion to
such holder’s fractional share, to all rights of a holder of a whole share of
this Series.

3. The holders of full or fractional shares of this Series shall be entitled to
receive, when and as declared by the Board of Directors, but only out of funds
legally available therefor, dividends, (A) on each date that dividends or other
distributions (other than dividends or distributions payable in Common Stock of
the Corporation) are payable on or in respect of Common Stock comprising part of
the Reference Package (as defined below), in an amount per whole share of this
Series equal to the aggregate amount of dividends or other distributions (other
than dividends or distributions payable in Common Stock of the Corporation) that
would be payable on such date to a holder of the Reference Package and (B) on
the last day of March, June, September and December in each year, in an amount
per whole share of this Series equal to the excess (if any) of $4,218.75 over
the aggregate dividends paid per whole share of this Series

 

B-1



--------------------------------------------------------------------------------

during the three month period ending on such last day. Each such dividend shall
be paid to the holders of record of shares of this Series on the date, not
exceeding sixty days preceding such dividend or distribution payment date, fixed
for the purpose by the Board of Directors in advance of payment of each
particular dividend or distribution. Dividends on each full and each fractional
share of this Series shall be cumulative from the date such full or fractional
share is originally issued; provided that any such full or fractional share
originally issued after a dividend record date and on or prior to the dividend
payment date to which such record date relates shall not be entitled to receive
the dividend payable on such dividend payment date or any amount in respect of
the period from such original issuance to such dividend payment date.

The term “Reference Package” shall initially mean 100 shares of common stock,
par value $0.01 per share (“Common Stock”), of the Corporation. In the event the
Corporation shall at any time after the close of business on the Separation Time
(as such term is defined in the Tax Asset Protection Plan, dated as of
January 10, 2014, between the Corporation and Computershare Trust Company, N.A.)
(A) declare or pay a dividend on any Common Stock payable in Common Stock,
(B) subdivide any Common Stock or (C) combine any Common Stock into a smaller
number of shares, then and in each such case the Reference Package after such
event shall be the Common Stock that a holder of the Reference Package
immediately prior to such event would hold thereafter as a result thereof.

Holders of shares of this Series shall not be entitled to any dividends, whether
payable in cash, property or stock, in excess of full cumulative dividends, as
herein provided on this Series.

So long as any shares of this Series are outstanding, no dividend (other than a
dividend in Common Stock or in any other stock ranking junior to this Series as
to dividends and upon liquidation) shall be declared or paid or set aside for
payment or other distribution declared or made upon the Common Stock or upon any
other stock ranking junior to this Series as to dividends or upon liquidation,
unless the full cumulative dividends (including the dividend to be paid upon
payment of such dividend or other distribution) on all outstanding shares of
this Series shall have been, or shall contemporaneously be, paid. When dividends
are not paid in full upon this Series and any other stock ranking on a parity as
to dividends with this Series, all dividends declared upon shares of this Series
and any other stock ranking on a parity as to dividends shall be declared pro
rata so that in all cases the amount of dividends declared per share on this
Series and such other stock shall bear to each other the same ratio that
accumulated dividends per share on the shares of the Series and such other stock
bear to each other. Neither the Common Stock nor any other stock of the
Corporation ranking junior to or on a parity with this Series as to dividends or
upon liquidation shall be redeemed, purchased or otherwise acquired for any
consideration (or any moneys be paid to or made available for a sinking fund for
the redemption of any shares of any such stock) by the Corporation (except by
conversion into or exchange for stock of the Corporation ranking junior to this
Series as to dividends and upon liquidation), unless the full cumulative
dividends (including the dividend to be paid upon payment of such dividend,
distribution, redemption, purchase or other acquisition) on all outstanding
shares of this Series shall have been, or shall contemporaneously be, paid.

4. In the event of any merger, consolidation, reclassification or other
transaction in which the shares of Common Stock are exchanged for or changed
into other stock or securities, cash and/or any other property, then in any such
case the shares of this Series shall at the same

 

B-2



--------------------------------------------------------------------------------

time be similarly exchanged or changed in an amount per whole share equal to the
aggregate amount of stock, securities, cash and/or any other property (payable
in kind), as the case may be, that a holder of the Reference Package would be
entitled to receive as a result of such transaction.

5. In the event of any liquidation, dissolution or winding up of the affairs of
the Corporation, whether voluntary or involuntary, the holders of full and
fractional shares of this Series shall be entitled, before any distribution or
payment is made on any date to the holders of the Common Stock or any other
stock of the Corporation ranking junior to this Series upon liquidation, to be
paid in full an amount per whole share of this Series equal to the greater of
(A) $1,000.00 or (B) the aggregate amount distributed or to be distributed in
connection with such liquidation, dissolution or winding up to a holder of the
Reference Package (such greater amount being hereinafter referred to as the
“Liquidation Preference”), together with accrued dividends to such distribution
or payment date, whether or not earned or declared. If such payment shall have
been made in full to all holders of shares of this Series, the holders of shares
of this Series as such shall have no right or claim to any of the remaining
assets of the Corporation.

In the event the assets of the Corporation available for distribution to the
holders of shares of this Series upon any liquidation, dissolution or winding up
of the Corporation, whether voluntary or involuntary, shall be insufficient to
pay in full all amounts to which such holders are entitled pursuant to this
paragraph 5., no such distribution shall be made on account of any shares of any
other class or series of Preferred Stock ranking on a parity with the shares of
this Series upon such liquidation, dissolution or winding up unless
proportionate distributive amounts shall be paid on account of the shares of
this Series, ratably in proportion to the full distributable amounts for which
holders of all such parity shares are respectively entitled upon such
liquidation, dissolution or winding up.

Upon the liquidation, dissolution or winding up of the Corporation, the holders
of shares of this Series then outstanding shall be entitled to be paid out of
assets of the Corporation available for distribution to its stockholders all
amounts to which such holders are entitled pursuant to this paragraph 5. before
any payment shall be made to the holders of Common Stock or any other stock of
the Corporation ranking junior upon liquidation to this Series.

For the purposes of this paragraph 5, the consolidation or merger of, or binding
statutory share exchange by, the Corporation with any other corporation shall
not be deemed to constitute a liquidation, dissolution or winding up of the
Corporation.

6. The shares of this Series are not subject to any right of redemption.

7. In addition to any other vote or consent of stockholders required by law or
by the Amended and Restated Certificate of Incorporation, as amended, of the
Corporation, and except as otherwise required by law, each share (or fraction
thereof) of this Series shall, on any matter, vote as a class with any other
capital stock comprising part of the Reference Package and shall have the number
of votes thereon that a holder of the Reference Package would have.

 

B-3



--------------------------------------------------------------------------------

8. This Series shall rank as to the payment of dividends and distributions and
amounts upon liquidation, dissolution and winding-up junior to all other series
or shares of Preferred Stock unless otherwise expressly provided in the terms of
such series or shares of Preferred Stock and, for the avoidance of doubt, shall
be considered “Junior Stock” for purposes of the Certificate of Designations of
each of the Corporation’s Fixed Rate / Floating Rate Perpetual Preferred Stock,
Series A and the Corporation’s Fixed Rate Cumulative Perpetual Preferred Stock,
Series G, which are included as Exhibit A and Exhibit G to the Charter,
respectively.

9. In the event that the Corporation or its agents determine that they are
obligated to withhold or deduct any tax or other governmental charge under any
applicable law on actual or deemed payments or distributions to a holder of the
shares of this Series, the Corporation or its agents shall be entitled to
(i) deduct and withhold such amount by withholding a portion or all of the cash,
securities or other property otherwise deliverable or by otherwise using any
property that is owned by such holder, or (ii) in lieu of such withholding,
require any holder to make a payment to the Corporation or its agent, in each
case in such amounts as they deem necessary to meet their withholding
obligations, and in the case of (i) above, shall also be entitled, but not
obligated, to sell all or a portion of such withheld securities or other
property by public or private sale in such amounts and in such manner as they
deem necessary and practicable to pay such taxes and charges.

IN WITNESS WHEREOF, the undersigned have signed and attested this certificate on
the     th day of             .

 

Attest:

 

 

B-4